                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

PATRICIA BOWERS, as Legal
Guardian to NAJEE FOREMAN,

             Plaintiff,                              Civil Action File No.

v.
                                                    4:17-CV-89 WTM/JEG
OTSUKA AMERICA
PHARMACEUTICAL, INC., ET AL.,

             Defendants.


                            STIPULATED PROTECTIVE ORDER

1.    PROCEEDINGS AND FORM OF INFORMATION GOVERNED

      1.1    This Protective Order (“Protective Order”) shall govern any document,

information or other thing that is designated as containing “Confidential Information,” as

defined herein, and is furnished by any party or non-party to any party in connection with

Case No. 4:17-CV-89 WTM/JEG (referred to herein as “this action”). The Parties

intended to be bound by this Protective Order include:

             a.     Plaintiff Patricia Bowers, as legal guardian to Najee Foreman;

             b.     Defendant Bristol-Myers Squibb Company; and

             c.     Defendant Otsuka America Pharmaceutical, Inc.

      1.2    For purposes of this Order, “document” is accorded its broadest possible

meaning, and includes, without limitation, the whole page or file or any portion

thereof of any written, printed or graphic matter, and any computer file, record or
tape produced by or obtained from any party or non-party, any electronically stored

information, or any copy, extract, or complete or partial summary prepared therefrom,

and any document or thing covered by Fed. R. Civ. P. 34.

2.     TYPES   OF  MATERIALS     THAT   MAY    BE   DESIGNATED
       “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER”

       2.1    A party or non-party may designate as “Confidential – Subject to

Protective Order” all or any portion of the following materials that contain

Confidential Information (as defined in Paragraph 2.2): documents, answers to

interrogatories, responses to requests for admission, deposition testimony, deposition

transcripts and exhibits, other responses to requests for information, and/or other

written information produced in response to discovery requests in this litigation by any

party (hereinafter, collectively, “Discovery Material”).

       2.2    Confidential Information includes any Discovery Material that the

designating party reasonably and in good faith believes not to be in the public

domain and to contain any (1) trade secrets or other information of a non-public

nature the release of which is considered by the designating party to be commercially

harmful or personally sensitive, confidential and/or proprietary; (2) other proprietary

research, analysis, development, marketing, financial or commercial information,

including    without   limitation   information   the      release   of   which   is   deemed

commercially harmful or personally sensitive; or (3) protected health information,

which has the same definition as set forth in 45 CFR § 160.103. Examples of such

Confidential Information may include, but are not limited to the designating party’s:




                                            -2-
              a. Customer names;

              b. Current    proprietary    licensing,   distribution,   marketing,     design,

                  development, research and manufacturing information regarding

                  products and medicines, whether previously or currently marketed or

                  under development (not to include disseminated marketing materials or

                  materials that, on its face, was published to the general public);

              c. Personnel records;

              d. Financial information not publicly filed with any federal or state

                  regulatory authorities or not contained within any publicly available

                  quarterly or annual reports;

              e. Private medical information that identifies a person unless such

                 identifying information is redacted;

              f. Information submitted to any governmental or regulatory agency, which

                 information is exempt from public disclosure;

              g. All material, data and information excerpted from Confidential

                 Information.

       2.3    Any copies, reproductions, excerpts, summaries, compilations, notes,

memoranda, or analyses that paraphrase, extract, or contain Confidential Information and

any electronic image or database containing Confidential Information are subject to the

terms of this Protective Order to the same extent as the material or information from

which such summary, compilation, notes, copy, memoranda, analysis, electronic image,

or database is derived.



                                             -3-
3.     ACCESS TO AND USE OF CONFIDENTIAL INFORMATION

       3.1    All information designated as “ Confidential – Subject to Protective

Order” is to be used solely for the purpose of this action and not for any other purpose.

       3.2    All materials containing Confidential Information must be maintained at a

location and under circumstances to ensure that access is limited to those persons entitled to

have access under the Protective Order

       3.3    Access to information marked “Confidential – Subject to Protective Order”

is limited to, and only to, the following “qualified persons”:

              a.     The parties listed in Paragraph 1.1 including the employees and staff

                     of such parties;

              b.     Outside attorneys of record to any party in this action and, if the

                     attorney of record is a member of a law firm, the employees and

                     staff of the law firm (collectively “Outside Counsel”), provided that

                     before any such person is permitted access to any of the

                     Confidential Information, such person must be informed of the

                     existence and contents of this Protective Order;

              c.     Organizations (e.g., jury research consultants, graphics consultants,

                     and case and documents management consultants) retained by a

                     party or Outside Counsel to provide litigation support services in this

                     action, provided that before any such person is permitted access to

                     any of the Confidential information, such person must be informed

                     of the existence and contents of this Protective Order and execute a



                                             -4-
     declaration, in substantially the same form attached hereto as Exhibit

     A, agreeing to be bound by the terms of the Protective Order;

d.   Independent experts and consultants retained in this action by a party

     or Outside Counsel (including both testifying and non-testifying

     experts), insofar as Outside Counsel may deem it necessary for the

     preparation or trial of this case to consult with such experts or

     consultants, provided that each such expert or consultant is informed

     of the existence and contents of this Protective Order and execute a

     declaration, in substantially the same form attached hereto as Exhibit

     A, agreeing to be bound by the terms of the Protective Order;

e.   The Court, its personnel, and any court reporters, stenographers, and

     videographers involved in taking or transcribing testimony in this

     action;

f.   Special Masters, Settlement Masters, Mediators and their staff

     enlisted by the parties to assist in the resolution of this matter;

g.   A person identified in the document marked “Confidential –

     Subject to Protective Order” as an author, source, addressee, or

     recipient of the communication or document, or who already has a

     copy of the document marked “Confidential – Subject to Protective

     Order”;

h.   A deponent or witness at a deposition or pre-trial hearing, provided

     that each such deponent or witness is informed of the existence and



                             -5-
                     contents of this Protective Order and best efforts have been

                     undertaken to have the witness execute a declaration,              in

                     substantially the same form attached hereto as Exhibit A,

                     agreeing to be bound by the terms of the Protective Order, or

                     consent under oath on the record to abide by its provisions; and

              i.     Such other persons as hereafter may be designated by written

                     agreement in this action or by order of the Court.

       3.4    Notwithstanding the provisions in Paragraph 3.3 above, Confidential

Information may be disclosed, at deposition or otherwise, to any employee of the party or

non-party producing such information or to any author or recipient of the Confidential

Information unless a different result is agreed to by counsel for the parties.

       3.5    Nothing in this Order precludes a party from introducing into evidence at

an evidentiary hearing, motion hearing, or trial any Confidential Information that is

admissible under applicable law, subject to the provisions of this Order.

       3.6    If a party or non-party reasonably and in good faith believes that the

disclosure of extremely sensitive Confidential Information to any person other

than Outside Counsel for a party would create a substantial risk of serious harm

that could not be avoided by less restrictive means, the party or non-party may

further designate such Confidential Information as “Outside Attorneys’ Eyes

Only.” The Attorneys’ Eyes Only designation refers to such documents, data, and

other materials that the party or non-party believes in good faith contain

information of such a confidential or sensitive nature as to pose a significant risk



                                              -6-
of (i) undue harm to the business or personal reputation of any individual or

entity (whether or not a party to the litigation) or (ii) unnecessary disclosure

of trade secrets, proprietary or commercial information, competitive business

information, or    statutorily     confidential    information.   In   addition   to   the

protections provided herein for Confidential Information, any documents or

information designated as “Outside Attorneys’ Eyes Only” must not be disclosed

to the individuals identified in subparagraphs (a) or (d) of Paragraph 3.3 above,

except (i) bona fide outside consultants and experts who are or may be retained

to analyze the documents or information contained therein and who are not

either current or former employees of a competitor of the Defendants or

currently   involved    in   the     design,      development,    or   manufacturing   of

psychiatric drugs for a competitor of the Defendants, (ii) any witness who

had prior, authorized access to the particular documents or information pursuant

to his or her assigned job duties and in the ordinary course of business, or (iii)

persons or organizations for whom a party is legally obligated to disclose

information. Regarding current consultants of competitors of producing party,

disclosure may be made to those consultants who merely provide lectures or

presentations to the public (such as speaker programs or grand rounds) or who

merely receive funding from a competitor as an investigator in clinical trials for

psychiatric drugs so long as the consultant does not also participate in the design,

development, or manufacturing of psychiatric drugs for that competitor. All information

designated as “Outside Attorneys’ Eyes Only” is to be used solely for purposes of this

action and not for any other purpose. Consultants who may receive documents or




                                            -7-
information   designated as “Outside Attorneys’ Eyes Only” pursuant to this

provision must be informed of the existence and contents of this Protective

Order and execute a declaration, in substantially the same form attached hereto as

Exhibit A, agreeing to be bound by the terms of the Protective Order.




4.    DESIGNATION OF INFORMATION AS “CONFIDENTIAL – SUBJECT
      TO PROTECTIVE ORDER” OR “OUTSIDE ATTORNEYS’ EYES ONLY”

      4.1     If a party or non-party reasonably and in good faith believes that

information produced in this action contains Confidential Information, that party may

designate the information as “Confidential – Subject to Protective Order” or “Outside

Attorneys’ Eyes Only,” as appropriate.

      4.2     The designation of information as “Confidential – Subject to Protective

Order” or “Outside Attorneys’ Eyes Only” must be made at the following times:

              a.    For documents and things, at the time of the production of the

                    documents or things. In the event a producing person or party elects

                    to produce documents and things for inspection pursuant to Fed. R.

                    Civ. P. 34(b), however, no designation need be made prior to

                    inspection. For purposes of the inspection, all documents must be

                    considered “Outside Attorneys’ Eyes Only” until any such materials

                    are produced. On request for copying, the producing person or party

                    must designate such documents with the appropriate confidentiality

                    marking;




                                           -8-
      b.    For written responses to interrogatories or requests for admissions, at

            the time of the written response;

      c.    For declarations and pleadings, at the time of the filing of such

            declaration or pleading or as otherwise required by the Court.

      d.    For deposition testimony, at the time of the testimony or within 30

            days after receipt by the designating party of the final transcript of

            the deposition unless counsel agree to a different period (all

            deposition testimony is to be presumptively treated as “Outside

            Attorneys’ Eyes Only” during that 30-day period), as set forth in

            Paragraph 4.3(e), below; and

      e.    For oral disclosures (other than deposition testimony), through

            confirmation in writing within 10 days of the disclosure thereof.

4.3   The designation of Confidential Information must be made as follows:

      a.    For documents, by placing a legend on each page of such document

            reading “Confidential – Subject to Protective Order” or “Outside

            Attorneys’ Eyes Only,” as appropriate;

      b.    For tangible objects, by placing a label or tag on the object or the

            container therefore, or if not practicable, as otherwise agreed;

      c.    For written responses to any individual interrogatory or individual

            request for admission, in writing in the text of the individual

            response thereto. Nothing herein prevents a responding party from

            designating all interrogatory or request responses as confidential;



                                    -9-
d.   For declarations or pleadings, in writing on the face of any such

     declaration or pleading;

e.   Deposition testimony and the transcripts and video recordings

     thereof obtained during pretrial discovery are to be treated as

     “Outside Attorneys’ Eyes Only” for a period of 30 days or as

     many days as the parties agree to, after receipt of such deposition

     transcript and/or video recordings to allow time for the deponent or

     counsel for the deponent, or any party or counsel to any party, to

     notify all parties of any Confidential Information contained

     therein. Such Confidential Information contained in deposition

     testimony must be designated by page and line number, and

     video cassettes, DVDs, or other storage media must be labeled in

     accordance with the provisions of this Order. The court reporter

     must include on the cover page of each deposition a clear indication

     that the deposition contains Confidential Information.           Any

     document designated as “Confidential – Subject to Protective

     Order” or “Outside Attorneys’ Eyes Only” that is marked as an

     exhibit in any deposition must be treated according to the designation

     of that document prior to the deposition; and

f.   For other oral disclosures, through confirmation in writing within 10

     days of the disclosure.




                               -10-
       4.4     It is the duty of the designating party to indicate to the other party and its

attorney of record which of the materials and testimony are considered Confidential

Information.

       4.5     In the event that documents are inadvertently disclosed without

proper confidentiality designation, either party retains the right to subsequently re-

designate those inadvertently disclosed documents after notifying the opposing

party. Each party agrees to exercise good faith in properly designating documents at

the time they are disclosed.




5.     FILING UNDER SEAL

       5.1     All information designated as “Confidential – Subject to Protective Order”

or “Outside Attorneys’ Eyes Only” that is filed or lodged with the Court shall be filed or

lodged in accordance with the Local Rules, including the procedures set forth in Local

Rule 79.7.

6.     DEPOSITION PROCEDURES

       6.1     At any deposition session, when counsel for a party or the deponent deems

that the answer to a question will result in the disclosure of Confidential Information,

counsel will have the option, in lieu of taking other steps available under the Federal

Rules of Civil Procedure, to request that all persons other than the reporter, counsel and

individuals specified in Paragraphs 3.3 or 3.6 hereof, as applicable, who have access to the

appropriate category of information, leave the deposition room during the Confidential

portion of the deposition.




                                             -11-
7.     USE OF CONFIDENTIAL INFORMATION AT TRIAL

       7.1    In the event that any Confidential Information is used in any pre-trial

court hearing or proceeding in this action, and there is any dispute as to whether such

material continues to be Confidential, the parties will meet and confer to resolve such

dispute. The offering party must give advance notice of at least fifteen (15) business

days before the hearing or trial to the party or non-party that designated the information

prior to offering the information so that any use or disclosure may be addressed by the

parties through meet-and-confer efforts or in accordance with the Court’s case

management or other pre-trial order, or by a motion in limine.

8.     INADVERTENT PRODUCTION                     OF   POTENTIALLY        PRIVILEGED
       INFORMATION

       8.1    Pursuant to Federal Rule of Evidence 502(b), the inadvertent production of

any privileged or otherwise protected information will not be deemed a waiver or

impairment of any claim of privilege or protection, including, but not limited to, the

attorney-client privilege, the protection afforded to work product materials, or the

subject matter thereof, as to the inadvertently produced document and any related

material. Similarly, the production of information without an appropriate designation

of confidentiality will not be deemed a waiver or acknowledgment as to the

confidential or responsive nature of any inadvertently produced document and any

related material.

       8.2    The producing party may notify the receiving party promptly, in writing,

on discovery that a document has been produced that the producing party believes to




                                           -12-
contain privileged and/or work product material. In the event that the producing party

wishes to assert privilege over a document being used by the receiving party during a

deposition, this notification may be accomplished orally, and the producing party must

confirm the document’s recall in writing within two business days from the date of the

deposition. The written notice of the recall of privileged material must be accompanied

by a log articulating the privilege basis for each privileged document.

       8.3     On    receipt   of   written    notice   from   the   producing   party   that

privileged and/or work product material has been inadvertently produced as

contemplated in Paragraph 8.2 above, the receiving party must promptly segregate

such material from the non-privileged production and evaluate the articulated

privilege claims. Except as provided in Paragraph 8.4 below, all recalled documents

and all copies thereof must be destroyed or returned to the producing party within ten

(10) business days of receipt of the written recall, and the receiving party must

not use such information for any purpose. The receiving party also must attempt, in

good faith, to retrieve and return or destroy all copies of the documents in electronic

format.

       8.4    If the receiving party contests the claim of attorney-client privilege or

work product protection, the receiving party may — within 10 business days of

receipt of the notice of disclosure — move the Court for an Order compelling

production of the Inadvertently Disclosed Information (“Disclosure Motion”). The

receiving party must file a motion with the Court requesting permission to file the

Disclosure Motion under seal. Pending resolution of the Disclosure Motion, the

receiving party must not use the challenged information in any way or disclose it to any




                                              -13-
person other than those required by law to be served with a copy of the

sealed Disclosure Motion. On any such Disclosure Motion, the producing party

retains the burden of establishing its privilege or work product claims. Nothing in

this paragraph limits the right of any party to petition the Court for an in camera

review of the inadvertently disclosed information.

       8.5     If   any    inadvertently    disclosed   information     is   subject   to   a

Disclosure Motion, the receiving party will sequester that information and any

copies thereof pending resolution of the Disclosure Motion and must not use

or disclose the inadvertently disclosed information until the claim is resolved. In the

event that the Court rules that the information is privileged, the receiving party

must return or destroy such information and any and all notes, memoranda,

reproductions that concern or reflect such information.




9.     RESOLUTION OF DISPUTES REGARDING DESIGNATION OF
       “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” OR
       “OUTSIDE ATTORNEYS’ EYES ONLY” INFORMATION

       9.1    If any party disagrees with the designation of any Discovery Material as

“Confidential – Subject to Protective Order,” or “Outside Attorneys’ Eyes Only,” that

party will provide written notice to all other parties to this action, and the parties will

attempt first to resolve the dispute on an informal basis before presenting the dispute to the

Court. All items objected to will continue to be treated as initially designated by the

designating party pending resolution of the parties’ dispute. If the dispute can be

resolved, all parties will promptly be informed of the resolution.




                                             -14-
       9.2    If the dispute cannot be resolved informally, the designating party may file

a motion with the Court seeking an order that the Confidential Information subject to

the dispute remain confidential. The designating party bears the burden of persuading

the Court that the information is in fact “Confidential – Subject to Protective Order”

or “Outside Attorneys’ Eyes Only” within the definition(s) of those term(s) set forth

above. Failure of the designating party to file such a motion within 60 days from receipt

of written notice, or longer as agreed by the parties and approved by the Court, waives the

designating party’s objections.

       9.3    Entering into, agreeing, and/or complying with the terms of this Order will

not: (a) operate as an admission by any party that any particular documents, material or

information contain or reflect currently valuable trade secrets or proprietary or

commercial information; or (b) prejudice in any way the right of a party at any time:

(i) to seek a determination by the Court of whether any particular document, item of

material or piece of information should be subject to the terms of this Order; (ii) to seek

relief on appropriate notice from any provision(s) of this Order, either generally or as

to any particular document, item or piece of information; (iii) to object to any discovery

request, including the right to assert that no discovery should be had of certain documents

or information; (iv) to seek a higher level of protection than provided for by this Order if

the party believes that unique circumstances warrant that higher level of protection; or

(v)to seek documents or other information from any source.




                                            -15-
10.    REDACTIONS

       10.1    To protect against unauthorized disclosure of Confidential Information, and

to comply with all applicable state and federal laws and regulations, the producing party

will redact from produced documents, materials and other things, the following items:

               a.       The names, street addresses, Social Security numbers, tax

                        identification numbers, and other personal identifying information of

                        third parties, including patients, health care providers, and

                        individuals, in clinical studies or adverse event reports. Other

                        general identifying information, however, such as patient or health

                        provider numbers, may not be redacted unless required by state or

                        federal law, and

               b.       The Social Security numbers, tax identification numbers and other

                        personal identifying information of employees in any records.

       10.2    Pursuant to 21 C.F.R. §§ 314.430(e) & (f) and 20.63(f), the names of any

person or persons reporting adverse experiences of third-party patients and the names of

any third-party patients that are not redacted must be treated as Confidential, regardless

of whether the document containing such names is designated as Confidential

Information.

       10.3    The producing party may redact wholly irrelevant information about

products that are not at issue in this action. Such redactions will be reflected in a log and

will note that the redaction is of non-responsive information about products that are not at

issue in this action.



                                              -16-
       10.4   Notwithstanding any of the foregoing provisions, nothing contained herein

will be construed as a waiver of a party’s ability to challenge such redactions. The burden

as to the propriety of any redaction remains on the producing party at all times.




11.    AUTHORIZATIONS AND “FIRST LOOK”

       11.1   Plaintiff agrees to sign authorizations sufficient to allow Defendants to

collect records that are related to the allegations in the Complaint and any related

defenses. Defendants will use a third-party vendor, RecordTrak, to collect the records and

will bear the cost of collecting the records through RecordTrak. Upon receipt,

RecordTrak will upload the records onto its database, to which both Plaintiff and

Defendants will have access.

       11.2   Plaintiff will have a three business day “first look” period during which

Plaintiff (but not Defendants) will be able to access the records. During this three-day

period, Plaintiff may object to and/or redact only information that she has a good faith

belief is wholly irrelevant to the Complaint. Plaintiff must provide a log substantively

explaining the legal basis for any objection/redaction.

       11.3   Defendants may challenge any objection/redaction and reserve all rights to

pursue the full, unredacted copy of any record.

       11.4   Absent objection/redaction, the records will be released to Defendants after

the three business day first look period.




                                            -17-
12.   REQUEST FOR DOCUMENTS OR INFORMATION SUBJECT TO THIS
      ORDER IN UNRELATED ACTIONS

      12.1     If any party has obtained Confidential Information under the terms of this

Protective Order and receives a subpoena or other compulsory process commanding

the production of such Confidential Information, such party must promptly notify the

designating party, including in such notice the date set for the production of such

subpoenaed information along with copies of the requests, subpoena, or order. The

subpoenaed party must not produce any Confidential Information prior to the date

specified for production in the subpoena unless in response to an order of a court of

competent jurisdiction (other than the subpoena or other compulsory process)

compelling the subpoenaed party to produce the Confidential Information. The party

subject to subpoena or compulsory process, however, has no duty to appear or resist

any application or motion seeking to compel production of such Confidential

Information unless its appearance is warranted or necessary to aid or permit the

designating party to challenge the subpoena or resist production of its Confidential

Information.

13.   PARTY’S OWN INFORMATION

      13.1     The restrictions on the use of Confidential Information established by this

Protective Order are applicable only to the use of Confidential Information received

by a party from another party or from a non-party. A party is free to do whatever it

desires with its own Confidential Information, provided that any dissemination of




                                            -18-
Confidential Information by the party that owns the Confidential Information may lead

to the loss of that information’s confidential status.

       13.2   Nothing herein imposes any restrictions on the use or disclosure by

a party or witness of documents, material or information obtained by such party

or witness independently of the discovery proceedings in this action, whether or not

such documents, material or information are also obtained through discovery

proceedings in this action.




14.    APPLICABILITY OF ORDER TO THIRD PARTIES

       14.1   In the course of this action, the parties may attempt to discover

documents and information from Third Parties. Any Third Party from whom

discovery is sought by the parties may avail itself of the protections and limitations of

disclosure provided for in this Order. The Third Party must identify any Confidential

Information produced in accordance with this Order. By so availing itself of the

protections and limitations provided for in this Order, any such Third Party must

submit to the jurisdiction of the Court for all matters relating to or arising out of this Order

as provided in Paragraph 16.

       14.2   The parties hereby agree to treat any material properly designated

Confidential produced by a Third Party in accordance with the terms of this Order. The

parties must reference this Protective Order in any subpoena or discovery request they

serve or otherwise provide to any Third Party.




                                              -19-
15.    NO WAIVER

       15.1   Other than as specified herein, the taking of or the failure to take any

action to enforce the provisions of this Protective Order, or the failure to object to any

designation or any such action or omission, does not constitute a waiver of any right to

seek and obtain protection or relief in this action or any other action. Such rights include,

but is not limited to, the right to claim that any information is or is not proprietary to

any party, is or is not entitled to particular protection, or that such information does or

does not embody trade secrets of any party.

       15.2   The procedures set forth herein do not affect the rights of parties to object

to discovery on grounds other than those related to trade secrets or proprietary

information claims. This Order does not relieve a party of the necessity of properly

responding to discovery devices.

16.    NO PROBATIVE VALUE

       16.1   This Protective Order does not abrogate or diminish any contractual,

statutory, or other legal obligation or right of any party or person with respect to any

Confidential Information. The fact that information is designated “Confidential – Subject

to Protective Order” under this Protective Order is not in any way suggestive of what a

trier of fact may determine to be confidential or proprietary.

       16.2   This Protective Order is without prejudice to the right of any party to bring

before the Court the question of (a) whether any particular material is or is not

confidential; (b) whether any particular information or material is or is not entitled to a

greater or lesser degree of protection than provided hereunder; or (c) whether any



                                              -20-
particular information or material is or is not relevant to any issue of this case, provided

that in doing so the party complies with the foregoing procedures.

       16.3   Absent a stipulation of all parties, the fact that information has been

designated “Confidential – Subject to Protective Order” or “Outside Attorneys’

Eyes Only” under this Protective Order is not admissible during the trial of this action,

nor will the jury be advised of such designation. The Parties agree that the issue of

how the “Confidential – Subject to Protective Order” and “Outside Attorneys’

Eyes Only” stamps placed on documents that are designated confidential pursuant to

this Protective Order will be treated during the trial of this action will be addressed

by subsequent stipulation of the Parties or by the Court’s pre-trial order or subsequent

case management order.        The fact that any information is disclosed, used or

produced in discovery or trial herein is not admissible and must not be offered

in any action or proceeding before any court, agency or tribunal as evidence of or

concerning whether or not such information is confidential or proprietary.




17.    TERMINATION OF LITIGATION

       17.1   Within 60 days of the final disposition of this action, whether by

judgment and exhaustion of all appeals, or by settlement, attorneys of record must:

              a.     Destroy or return to the producing party, or its attorney of record,

                     materials produced or designated as Confidential Information in

                     their possession, custody or control or in the possession, custody or

                     control of their staff, excluding attorney work product, which will

                     remain subject to the protective order;



                                            -21-
              b.      Ensure that all the materials produced or designated as Confidential

                      Information in the possession, custody or control of their experts and

                      consultants are destroyed, or returned to the producing party or its

                      attorney of record;

              c.      Deliver to the producing party, or its attorney of record, written

                      confirmation that there has been compliance with the terms of this

                      paragraph or that there has not been compliance and the reason for

                      such noncompliance, on receipt of which the producing party may

                      make application to the Court for such further order as may be

                      appropriate.

       17.2   Notwithstanding the foregoing, one designated outside attorney of record

for each party may maintain in its files one copy of each of the following to the

extent that it consists of or contains Confidential Information: pleading,

affidavit, affirmation, certification, declaration, motion, memorandum, brief, record on

appeal, notice of motion, deposition transcript, exhibit to a deposition or affidavit (or the

like), exhibit at a hearing or trial, discovery request, stipulation, correspondence between

counsel for the parties to this action, written response to a discovery request, document

filed with the Court, expert report, attorney work product, and consultant and expert

work product and court transcript in this action.




                                              -22-
18.       ENFORCEMENT OF THIS PROTECTIVE ORDER AND JURISDICTION

          18.1   This Protective Order survives the final conclusion of this action, and this

Court has jurisdiction to enforce this Protective Order beyond the conclusion of this

action.

          18.2   The recipient of any Confidential Information hereby agrees to subject

himself/herself to the jurisdiction of this Court for the purpose of any proceedings

related to the performance under, compliance with, or violations of this Protective

Order.

19.       MODIFICATION OF THIS PROTECTIVE ORDER

          19.1   This Protective Order does not affect the right of any party or non-party to

oppose production of Discovery Material on any ground permitted by the Federal Rules of

Civil Procedure, including any applicable privilege. Moreover, the Order does not affect

the scope of discovery by any party that is not otherwise proper under the Federal Rules of

Civil Procedure.

          19.2   Nothing in this Order prejudices the right of any party or non-party to

move the Court to broaden or restrict the rights of access to and use of particular

Discovery Material, or to seek modifications of this Order on due notice to all other

parties and affected non-parties in the form of a written stipulation or noticed motion to all

parties that must be served and filed in accordance with local court rules.




                                              -23-
It is SO ORDERED, this 20th day of March, 2019.




                                 -24-
                                       EXHIBIT A

I,                                         , declare that:




     1. My address is                                                                        ,
        and the name and address of my present employer is



                                                                             .

     2. My title is __________________________________.

     3. I have received a copy of the Stipulated Protective Order (the “Protective Order”)
        in this action, Foreman v. Otsuka America Pharmaceutical, Inc., et al., Case No.
        4:17-CV-89 WTM/JEG.

     4. I have carefully read and understand the provisions of the Protective Order,
        agree to be bound by them, and specifically agree I will not use or disclose to
        anyone any of the contents of any Confidential Information received under the
        protection of the Protective Order in violation thereof.

     5. I understand that I am to retain all copies of any of the materials that I receive
        which have been so designated as Confidential Information in a container,
        cabinet, drawer, room, or other safe place in a manner consistent with the
        Protective Order and that all copies are to remain in my custody until I have
        completed my assigned or legal duties. I will return all Confidential
        Information which comes into my possession or which I have prepared relating
        thereto to counsel for the party by whom I am retained. I acknowledge that
        such return or the subsequent destruction of such materials shall not relieve
        me from any of the continuing obligations imposed upon me by the




                                            -25-
   Protective Order.
6. I consent to the exercise of personal jurisdiction by this Court in
   connection with this Declaration and my obligations under the Protective Order.

7. I declare under penalty of perjury that the foregoing is true and correct.



   Executed this         day of                 20    at                 in the State of

                                                                     .



                                   By:




                                         -26-
